Citation Nr: 0009987	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for emotional 
instability reaction with passive-aggressive features, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 until 
July 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1995 from the Detroit, Michigan Regional 
Office (RO) which denied an increased rating for emotional 
instability reaction with passive-aggressive features, and 
entitlement to a total rating based on unemployability due to 
service-connected disability.

This case was remanded by a decision of the Board dated in 
February 1997 and is once again before the signatory Member 
for appropriate disposition.  


REMAND

A review of the record discloses that the veteran underwent 
VA examinations for psychiatric purposes in January 1995 and 
May 1998.  The Board finds, however, that the examiner who 
performed the evaluations did not provide comprehensive 
enough reports as to the extent of the veteran's mental or 
psychiatric status for rating purposes.  The record reflects 
that on the latter occasion in particular, although specific 
guidelines were recorded on the examination sheet for the 
physician to follow in making his assessments, the 
examination findings were essentially cursory.  The Board 
thus finds that such examinations were inadequate for rating 
purposes, and that another VA psychiatric evaluation should 
be accomplished.

Additionally, the veteran seeks a total rating based on 
unemployability due to service-connected disability.  The 
record reflects, however that although the RO evaluated all 
of the service-connected disorders in the rating decision of 
April 1995, it is not demonstrated that the appellant has had 
a compensation examination with respect to the complete 
parameter of his head injury residuals for many years.  It is 
shown that on VA hospitalization in November 1971, the 
reported diagnoses included post-traumatic nonpsychotic 
organic brain syndrome, distinct from the then service-
connected anxiety reaction.  Following the most recent VA 
examination in May 1998, the examiner noted in an addendum 
report dated in September 1998, that the veteran's final 
diagnosis was personality change due to a general medical 
condition based on a history of skull injury, increased 
irritability, diminished temper control, impaired 
interpersonal relationships, sleep disturbance and suicidal 
ruminations and thoughts of taking flight.  Moreover, upon 
personal hearing on appeal in November 1999, the veteran 
related he had ongoing problems with headaches which he 
attributed to his service-connected head injury residuals.  
In this regard, it is noted that the clinical impression in 
June 1970, during service, included no evidence of injury to 
the brain.  The Board is of the opinion that a current 
neurosurgical examination would be helpful in determining the 
extent of any and all residual disability associated with the 
service-connected head injury residuals, and/or service-
connected neuropsychiatric disorder.

As well, the record contains a report of a Rehabilitation and 
Employability Assessment dated in October 1994 from E. M. 
Tripi, Ph.D., C.R.C., wherein it was opined that the 
appellant was unemployable based on disability from service 
and additional physical problems.  Upon VA examination in May 
1998, it was the VA examiner's opinion that the symptoms 
reported and observed were not of sufficient severity to 
preclude industrial employment.  The appellant's 
representative asserted during the personal hearing that the 
veteran's examiners have clearly indicated that the appellant 
is unemployable.  The Board concludes in this respect that a 
medical opinion reconciling the conflicting private and VA 
examiner opinions would be helpful in determining whether or 
not the appellant's service-connected disabilities are of 
sufficient severity to preclude gainful employment.  

The Court of Appeals for Veterans Claims (Court) has held 
that if an examination report does not include fully detailed 
descriptions of pathology or adequate responses to the 
specific opinions requested, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (1999); and Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Abernathy v. Principi, 
3 Vet.App. 461, 464 (1992); and Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).  The fulfillment of the VA's statutory duty 
to assist also includes providing additional VA examination 
by a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, as well as a medical 
opinion, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

As indicated previously, the appellant testified upon 
personal hearing that he had continuing headaches.  He 
indicated upon VA examination in May 1998 that he receives 
treatment at the VA Battle Creek (MI) facility for such 
symptoms.  It was noted at the hearing that no outpatient 
records dating after September 1998 are of record.  The Board 
finds that such records may have a bearing on the claim and 
should be requested and secured.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all medical 
providers of treatment for all service-
connected disabilities since 1993.  
Thereafter, the RO should attempt to obtain a 
copy of the reports of such identified 
treatment, not already of record.  In this 
regard, any and all of the veteran's 
outpatient records from the Battle Creek, 
Michigan VA facility should be requested and 
associated with the claims folder.  


2.  The RO should schedule the appellant 
for special VA psychiatric and 
neurosurgical examinations by examiners 
who have not seen the appellant 
previously to determine the extent of 
any and all disability associated with 
his service-connected emotional 
instability and residuals of head injury 
residuals, respectively.  The examiners 
must be provided with the appellant's 
claims folder and a copy of this remand 
for review prior to conducting the 
examinations.  The examination reports 
should clearly reflect whether a review 
of the claims folder was performed.  All 
necessary tests and studies should be 
performed and all clinical 
manifestations should be reported in 
detail.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
emotional instability, the examiner 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified. 

A multi-axial assessment should be conducted, 
and a thorough discussion of Axis IV 
(psychosocial and environmental problems) and 
Axis V (Global Assessment of Functioning 
(GAF) score), with an explanation of the 
numeric code assigned, is to be included.  
Based on a review of all medical 
documentation and history on file, the 
examiners 

should 1) provide a well-reasoned opinion as 
to whether current psychiatric disease and 
head injury residuals, either alone or in 
combination, prevent the veteran from 
working, and reconcile any conflicting 
medical opinions of record.  2) The 
neurosurgical examiner should state whether 
or not the appellant's claimed headaches are 
related to service-connected disability or to 
some other cause.  The examination reports 
should set forth in a clear, comprehensive, 
and legible manner all pertinent findings, 
and should include complete rationale for the 
opinions expressed.  In particular, all terms 
used in assessing the appellant's disability 
should be free of ambiguity.  The examination 
reports should be returned in a legible 
narrative format. 

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions requested, 
the reports must be returned to the 
examiner(s) for corrective action.  38 C.F.R. 
§ 4.2. 

5.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear for 
the examinations, this fact should be noted 
in the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

6.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether or 
not they may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claims.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



